Title: To Benjamin Franklin from William Carmichael: Two Letters, 25 October 1780
From: Carmichael, William
To: Franklin, Benjamin


I.
Dear Sir,
Madrid 25th. Oct. 1780.
The Duke De Crillon, and who hath not heard of the Name of Crillon? does me the honour of accepting of an Introduction to you, which give me an Occasion of boasting of any influence with you to him, and to you of the honor he has done me by his Acquaintance & Friendship here. This Must be Clear to you when I mentione his name, tho’ that to those who know him, is his least Recommendation.— Have however the same Indulgence for my failings that you have always had, & if not for my sake, for that of the Duke who is every Way worthy of your Esteem. Receive him in a Manner that will do Credit to my Introduction for when you know him, I am sure you will have been pleased to have done it for his, I am Your Excellency’s, most obliged & m: h. S.
W. Carmichael
His Exy. B. Franklin.
 
II.
Dear Sir,
Madrid 25. Oct. 1780.
I little thought when I mentioned to you the Pleasure I received from an introduction to the Family of the Prince de Masseran, that I should have ever had an Occasion of giving you an Opportunity of participating that Pleasure with me, But to the misfortune of all their Friends & of none more than myself, The Princes officers call him from this Country, and he does me the honor of accepting this Introduction to you, the only return in my power to make for all these Marks of his & the Princesses obliging notice, which they have shown me a Stranger in this Country.— You see me therefore in the Situation of an Insolent Debtor, with all the Inclination of an honest one to pay his just Debts, but without the ability, unless you will afford him the Means— Like him I am obliged to apply to my friends, and I certainly offer a great Interest, when I give you an Opportunity of profiting at Paris in the same Way that I have done at Madrid of a Society that will give you a pleasure in the Possession equal to my regret in being deprived of it. I intended for the Princess one of these engravings, for which I wrote to my name sake but as I am sure She will have much more Pleasure in the original than in a Copy, I must beg you to show it to her to advantage, which I am sure you much always do, if placed in the same Light as when seen by your Excellency’s Most obliged & humble Sert.
W. Carmichael.
His Excelly. B. Franklin.
 